Action to recover damages for alleged malicious prosecution and false imprisonment. Judgment in favor of plaintiff entered upon the verdict of a jury and order denying defendants’ motion to set aside the verdict and for a new trial reversed on the facts and new trial granted, with costs to appellants to abide the event, unless within ten days from the entry of the order hereon respondent stipulate to reduce the verdict from $3,500.06 to $1,000.06; in which event the judgment, as so reduced, and the order, are unanimously affirmed, without costs. The verdict in that phase which assesses compensatory damages is excessive. Lazansky, P. J., Hagarty, Johnston, Adel and Taylor, JJ., concur.